                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA


                                        CRIMINAL MINUTES

Date: February 12, 2020            Time: 2:19 – 2:34           Judge: MAXINE M. CHESNEY
                                          = 15 minutes
Case No.: 18-cr-00465-MMC- Case Name: UNITED STATES v. United Microelectronics Corporation
1                                                                 Fujian Jinhua Integrated Circuit
Attorney for Plaintiff: Laura Vartain Horn
Attorney for Defendant (UMC): Leslie Caldwell
Attorney for Defendant (Fujian Jinhua): Christine Wong

 Deputy Clerk: Tracy Geiger                        Court Reporter: Ruth Ekhaus
 Interpreter: N/A                                  Probation Officer: N/A


                                           PROCEEDINGS



Further Status Conference – held.

Counsel informed the Court that over 300,000 pages of discovery has been produced.

CASE CONTINUED TO: April 15, 2020 at 2:15 pm for Scheduling Conference




EXCLUDABLE DELAY:
Category: Preparation of Counsel
Begins: February 12, 2020
Ends: April 15, 2020
